          Case 3:20-cv-00222-YY             Document 18    Filed 07/31/20     Page 1 of 2




                          IN THE UNITED STATES DISTRICT COURT

                                FOR THE DISTRICT OF OREGON



  TIMOTHY J. GAUTHIER, Trustee of the
  Oregon and Southwest Washington NECA-IBEW
  Electrical Workers Audit Committee, et al.                           Case No. 3:20-cv-00222-YY

                             Plaintiffs,
                                                                           OPINION AND ORDER
                     V.


  VITRO ELECTRIC LLC,

                             Defendant.



 MOSMAN,J.,

         On June 2, 2020, Magistrate Judge Youlee Yim You issued her Findings and

 Recommendation ("F&R") [ECF 16], recommending that I grant in part Plaintiffs' Motion for

 Default Judgment [ECF 9]. No objections were filed.

                                           LEGAL STANDARD

         The magistrate judge makes only recommendations to the court, to which any party may
           I




 file written objections. The court is not bound by the recommendations of the magistrate judge

 but retains responsibility for making the final determination. The court is generally required to

 make a de nova determination regarding those portions of the report or specified findings or

 recommendation as to which an objection is made. 28 U.S.C. § 636(b)(l)(C). However, the court

 is not required to review, de nova or under any other standard, the factual or legal conclusions of

· the magistrate judge as to those portions of the F&R to which no objections are addressed. See

 Thomas v. Arn, 474 U.S. 140, 149 (1985); United States v. Reyna-Tapia, 328 F.3d 1114, 1121



 1 -     OPINION AND ORDER
         Case 3:20-cv-00222-YY            Document 18    Filed 07/31/20      Page 2 of 2




(9th Cir. 2003). While the level of scrntiny under which I am required to review the F&R

depends on whether or not objections have been filed, in either case, I am free to accept, reject,

or modify any part of the F&R. 28 U.S.C. § 636(b)(l)(C).

                                             CONCLUSION

       Upon review of the F&R, I agree with Judge You's analysis. Therefore, I ADOPT her

F&R [16] in full. I GRANT in part Plaintiffs' Motion for Default Judgment as follows:

      · Claim One (December 2019 contributions)

               •   Unpaid contributions of $42,962.34

               •   Liquidated Damages of $8,592.47

               •   Interestof$818.83.

       Claim Two (November 2019 contributions)

           •       Liquidated damages of $8,363.00

           •       Interest of $252. 72

       Claim Three (Breach of Contract)

           •       Wage withholding for December 2019 of$6,033.77, with interest of $114.06

           • · Interest on late November 2019 wage withholding of $39.34

       Fees and Costs

           •       Attorney's Fees: $2,940

           •       Costs: $465

       IT IS SO ORDERED.

       DATED this




2      OPINION AND ORDER
